Citation Nr: 0610721	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for organic heart 
disease.

4.  Entitlement to service connection for the residuals of 
left ankle sprain.

5.  Entitlement to service connection for a right leg 
condition.

6.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

7.  Entitlement to service connection for myositis.

8.  Entitlement to service connection for the residuals of a 
left heel contusion.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, 
Montana.  

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that myositis of the low back was diagnosed 
in May 1961, during the veteran's military service.  He 
claims that his current disabilities include myositis.  
Service connection has been granted for degenerative changes 
of the lumbosacral spine, but the issue of whether myositis 
is present has not been addressed.  The Board also notes that 
veteran's service medical records indicate that he was 
treated for a sprained left ankle and a contusion of the left 
heel in June 1962.  Although the veteran was afforded a VA 
examination in April 2003, the examiner did not indicate 
whether there existed any current left ankle or foot 
disorder, and if so, whether such disorder was related to the 
injury in service.  

Finally, the Board observes that the veteran has reported on 
various occasions that he has been in receipt of benefits 
from the Social Security Administration (SSA) since the early 
1990s.  The record is unclear regarding the basis for such 
disability benefits.  As records supportive of the veteran's 
claims of entitlement to service connection might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.  The VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits. See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992). 

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
The veteran should be given the 
appropriate amount of time to respond.

2.  The RO should obtain a copy of the 
SSA decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently present left 
ankle and left foot disorders, as well as 
any currently present myositis.  A 
complete history should be elicited.  

Left Ankle and Foot
The examiner should identify all 
currently present left ankle and foot 
disorder(s).  With respect to each 
currently present disorder of the left 
ankle and foot, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such disorder is related to any injury or 
disease in service.



Myositis
The examiner should indicate whether the 
veteran currently suffers from myositis 
of the low back.  If so, the examiner 
should provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disorder is related to any 
injury or disease in service.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




